Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S pending Application No.16/369873, and U.S Patent Application No.10285645 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art does not teach, disclose and/or fairly suggest a wearable electronic device, comprising: a body; a cover glass; a plate configured to be positioned adjacent to a portion of a user when the wearable electronic device is worn; a first force sensor, coupled to the cover glass, that produces a first force signal using a first force exerted on the cover glass; a second force sensor, coupled to the plate, that produces a second force signal based on a second force exerted between the body part portion of the user and the plate; and a processing unit that: determines a first amount of the first force based on the first force signal; determines a second amount of the second force based on the second force signal; and adjusts the first amount of the first force using the second force signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791